Citation Nr: 0800776	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  04-06 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for acute myelogenous 
leukemia (AML), claimed as the result of herbicide exposure.


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel
INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the RO 
in Muskogee, Oklahoma, which denied service connection for 
acute myelogenous leukemia.  

The veteran testified before the undersigned at a June 2006 
videoconference hearing.  A transcript has been associated 
with the file.  

The Board remanded this case in July 2006.  It returns now 
for appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this case again.

In the Board's July 2006 remand, the Board instructed that 
the veteran's claims file be forwarded to a VA examiner for 
an opinion as to whether the veteran's AML was related to his 
herbicide exposure in Vietnam.  In particular, the Board 
instructed that the file be sent to a VA physician with 
appropriate expertise.  The RO did send the file for a 
December 2006 opinion, which was provided by a medical 
doctor.  Unfortunately, the Board cannot find any mention of 
the doctor's specialty to determine whether the prior 
instruction was completed in full.  The Board is obligated by 
law to ensure that the RO complies with its directives; where 
the remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As a 
result, the Board must remand to ascertain that the doctor 
who provided the December 2006 opinion has the appropriate 
expertise in hematology or oncology.  If the doctor does not 
possess such expertise, the file must be forwarded to such a 
specialist for a new opinion.  

Accordingly, the case is REMANDED for the following action:

1. The RO must ascertain that the doctor 
who provided the December 2006 VA opinion 
possesses appropriate expertise.  If the 
doctor does not possess such expertise, 
the claims file should be forwarded to a 
doctor with appropriate expertise.  The 
physician should review the records to 
include the opinions of the VA nurse 
practitioner and E.G.E., Ph.D., and should 
opine as to the date of onset and etiology 
of the veteran's AML.  The physician 
should state if the veteran's AML is a 
soft-tissue sarcoma, other than 
osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma.  The physician 
should opine as to whether it is at least 
as likely as not that the veteran's AML is 
related to Agent Orange exposure.  A 
rationale for any opinion expressed should 
be provided.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claims on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

